UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6399


JOVAN L. HASKELL,

                  Petitioner - Appellant,

             v.

DIRECTOR, DEPARTMENT OF CORRECTIONS,

                  Respondent – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:06-cv-00713-HEH)


Submitted:    October 21, 2008              Decided:   October 24, 2008


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jovan L. Haskell, Appellant Pro Se.   Robert H. Anderson, III,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jovan L. Haskell seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2000) petition.

The order is not appealable unless a circuit justice or judge

issues     a    certificate        of       appealability.           See     28     U.S.C.

§ 2253(c)(1) (2000).             A certificate of appealability will not

issue    absent        “a   substantial        showing      of    the    denial     of     a

constitutional         right.”         28    U.S.C.      § 2253(c)(2)      (2000).         A

prisoner       satisfies        this        standard      by     demonstrating          that

reasonable       jurists       would    find      that    any     assessment       of     the

constitutional         claims    by    the    district     court    is     debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                   See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                 We

have independently reviewed the record and conclude that Haskell

has not made the requisite showing.                        Accordingly, we deny a

certificate       of    appealability         and      dismiss    the    appeal.           We

dispense       with     oral    argument       because      the    facts     and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                               DISMISSED




                                              2